Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Roger Chen on 11/19/2021.

Amendments to the Claims:
The listing of claims is for the Examiner to review and to proceed the case with an examiner’s amendment.

Listing of Claims:
1. 	(currently amended) A communication device for handling a reception, comprising:
at least one storage device; and
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device 
receiving a downlink (DL) control information (DCI) from a control resource set (CORESET); and
receiving a physical DL shared channel (PDSCH) according to the DCI, wherein the DCI comprises a transmission configuration indicator (TCI) field, and the TCI field indicates a TCI codepoint corresponding to a first TCI state and a second TCI state;
wherein the first TCI state is corresponding to a first code division multiplexing (CDM) group of at least one antenna port, and the second TCI state is corresponding to a second CDM group.

2.	(canceled)

3.	(currently amended) The communication device of claim 1[[2]], wherein the first CDM group comprises a first group of demodulation reference signal (DM-RS) ports, and the second CDM group comprises a second group of DM-RS ports.

4. 	(original) The communication device of claim 1, wherein the instruction of receiving the PDSCH according to the DCI further comprises:
determining that at least one DM-RS port of the PDSCH is quasi co-located (QCLed) with at least one RS with respect to at least one QCL parameter associated with a plurality of TCI states, wherein the plurality of TCI states are corresponding to the lowest codepoint among a plurality of TCI codepoints indicating at least two different TCI states.



6.	(original) The communication device of claim 5, wherein the offset is indicated according to the DCI.

7.	(original) The communication device of claim 5, wherein the threshold is configured according to a higher layer signaling.

8.	(original) The communication device of claim 5, wherein the threshold comprises at least one orthogonal frequency division multiplexing (OFDM) symbol.

9.	(original) The communication device of claim 1, wherein the CORESET is configured according to a higher layer signaling.

10.	(original) The communication device of claim 1, wherein the first TCI state comprises at least one first QCL information.

11.	(original) The communication device of claim 10, wherein the at least one first QCL information comprises at least one of a RS and a QCL-type.

12.	(original) The communication device of claim 11, wherein the QCL-type comprises at least one of a time, a frequency and a spatial receive (Rx) parameter.

13.	(original) The communication device of claim 1, wherein the second TCI state comprises at least one second QCL 

14.	(currently amended) A communication device for handling a reception, comprising:
at least one storage device; and
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of:
receiving a downlink (DL) control information (DCI) from a control resource set (CORESET); and
receiving a physical DL shared channel (PDSCH) according to the DCI, wherein the CORESET is configured with a CORESET pool index;
wherein the instruction of receiving the PDSCH according to the DCI further comprises: determining that at least one demodulation reference signal (DM-RS) port of the PDSCH is quasi co-located (QCLed) with at least one RS with respect to at least one QCL parameter used for physical DL control channel (PDCCH) QCL indication of a CORESET with the lowest CORESET identity (ID) among at least one CORESET, wherein the at least one CORESET is configured with the same value of the CORESET pool index.

15.	(canceled)

16.	(original) The communication device of claim 14, wherein the CORESET pool index is associated with a scrambling ID.

17.	(original) The communication device of claim 14, wherein a offset between a first time instant for receiving the DCI and a second time instant for receiving the PDSCH is less than a 

18.	(original) The communication device of claim 17, wherein the offset is indicated according to the DCI.

19.	(original) The communication device of claim 17, wherein the threshold is configured according to a higher layer signaling.

20.	(original) The communication device of claim 17, wherein the threshold comprises at least one orthogonal frequency division multiplexing (OFDM) symbol.

21.	(original) The communication device of claim 14, wherein the CORESET is configured according to a higher layer signaling.



Reasons for Allowance


Regarding claim 1, 14, Wilson US 20190222289  teaches receiving a downlink (DL) control information (DCI) from a control resource set (CORESET) ([0093]).
Wilson is silent on receiving a physical DL shared channel (PDSCH) according to the DCI, wherein the DCI comprises a transmission configuration indicator (TCI) field, and the TCI field indicates a TCI codepoint corresponding to a first TCI state and a second TCI state.
 US 20190260532 teaches receiving a physical DL shared channel (PDSCH) according to the DCI, wherein the DCI comprises a transmission configuration indicator (TCI) field, and the TCI field indicates a TCI codepoint corresponding to a first TCI state and a second TCI state (In some cases (e.g., with the MAC CE command), each codepoint of the DCI field (e.g., of downlink 205) may be associated with a tuple of TCI-states (e.g., TCI-state-1, TCI-state-2, TCI-state-N), where N is the number of QCL groups in the DM-RS PDSCH/PDCCH. Therefore, the MAC CE command may map the N-bit indicator to tuples of TCI-states for QCL group indication, [0081]). See also 20200092860 [0042], 20200107352 [0059]).
Regarding claim 14, wherein the CORESET is configured with a CORESET pool index US 20200221432 claim 3.
However, none of the prior art of record teaches or fairly suggests the amendments to the independent claims.

Regarding claim 10, 13, (Manolakos: Therefore, the MAC CE command may map the N-bit indicator to tuples of TCI-states for QCL group indication, [0081]).

Claim 9, 21: see US 20200045672 [0068] 

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476